              Case: 1:18-cv-01246-CAB Doc #: 5 Filed: 10/03/18 1 of 1. PageID #: 32



                                    UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF OHIO

       MELINDA DAWSON, individually and on
       behalf of all others similarly situated,
                                                               Case No.: 1:18-cv-01246
                         Plaintiff,

               vs.

       DS Prospecting LLC, a Florida limited
       liability company,

                         Defendant.


                              STIPULATION OF DISMISSAL WITH PREJUDICE

              Plaintiff Melinda Dawson and Defendant DS Prospecting LLC hereby stipulate to the

      dismissal of this action with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

      Civil Procedure.

                                                   Respectfully submitted,



       /s/ Adam T. Savett (via e-mail authority 10/02/18)      /s/ Patrick W. Skilliter
       Adam T. Savett (VA73387)                                Patrick W. Skilliter (0079629)
       Savett Law Offices LLC                                  Mac Murray & Shuster LLP
       2764 Carole Lane                                        6530 West Campus Oval, Suite 210
       Allentown, PA 18104                                     New Albany, OH 43054
       Telephone: (610) 621 – 4550                             Telephone: (614) 939-9955
       Facsimile: (610) 978-2970                               Facsimile: (614) 939-9954
       adam@savettlaw.com                                      pskilliter@mslawgroup.com
       Attorney for Plaintiff Melinda Dawson                   Attorney for Defendant DS Prospecting, LLC


IT IS SO ORDERED.


 s/ Christopher A. Boyko
_____________________________________
CHRISTOPHER A. BOYKO
UNITED STATES DISTRICT JUDGE
